As filed with the Securities and Exchange Commission on February 11, Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ENVIRO FUELS MANUFACTURING, INC. (Name of small business issuer in its charter) Nevada 3990 26-1223010 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 2770 University Drive Coral Springs, Florida 33065 Telephone: (954) 753-2270 (Address and telephone number of principal executive offices and principal place of business) ISL, Inc. 10 Bodie Drive Carson
